COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Retired Judge Hodges ∗


RICHARD EDWIN BROWN
                                                               MEMORANDUM OPINION **
v.     Record No. 1324-09-4                                        PER CURIAM
                                                                  OCTOBER 6, 2009
KOONS FORD BODY SHOP AND
 PENN NATIONAL SECURITY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, on brief), for appellant.

                 (Bryan M. Kirchner; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Richard E. Brown appeals a decision of the Workers’ Compensation Commission finding

that his injury did not arise out of his employment. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Brown v. Koons Ford Body Shop,

VWC File No. 238-14-03 (June 3, 2009). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




       ∗
        Retired Judge William H. Hodges considered this case by designation pursuant to Code
§ 17.1-400(D).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.